Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: EP-0811449-A2, hereinafter EP’449 was found to be the closest prior art.  EP’449 discloses a drilling tool (See Figure 2) comprising: a step drill bit 2; and an arbor assembly 3 including a shank having a first end, a second end opposite the first end (See Figure 1a), and a longitudinal axis extending through the first and second ends, the first end of the shank is removably coupled to the step drill bit (See Figures 1 and 2) (Col. 7, Lines 4-22), and the second end of the shank is configured to be coupled to a power tool (See Figure 2; Note: the shank of the arbor assembly 3 is capable of being coupled to a power tool).
Regarding independent claim 1, EP’449 does not disclose a sleeve disposed around the shank and moveable along the shank in a direction parallel to the longitudinal axis, a ball bearing disposed on the sleeve and moveable with the sleeve, the ball bearing engaging the step drill bit to releasably secure the step drill bit to the shank; wherein when the sleeve moves toward the second end of the shank, the ball bearing moves radially inward and disengages the step drill bit, allowing removal of the step drill bit from the shank.
Regarding independent claim 12, EP’449 does not disclose wherein the arbor assembly further includes a sleeve disposed around the shank and moveable along the shank in a direction parallel to the longitudinal axis, the sleeve biased towards the second end of the shank to secure the step drill bit to the arbor assembly.
Regarding independent claim 15, EP’449 does not disclose wherein the pilot bit is made of a different material than the arbor assembly and the step drill.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of EP’449, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 12 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722